COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00036-CV


Ex parte J.J.                             §    From the 235th District Court

                                          §    of Cooke County (CV16-00300)

                                          §    July 12, 2018

                                          §    Opinion by Justice Kerr


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s

expunction order is reversed and we render judgment denying Appellee J.J.’s

expunction petition. It is further ordered that all documents that were turned over

to the trial court or to J.J. by law-enforcement agencies in compliance with the

expunction order must be returned to the submitting agencies.

      It is ordered that J.J. shall pay all of the costs of this appeal, for which let

execution issue
SECOND DISTRICT COURT OF APPEALS


By __/s/ Elizabeth Kerr_________________
   Justice Elizabeth Kerr